DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 1/24/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1-3, 5, 7, 13, and 17-19 have been amended. 
The objections to the specification have been withdrawn. 
The rejections of claims 7 and 18 under 35 U.S.C. § 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 13-15, filed 1/24/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 112(a), 102(a)(1), and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-20 under 35 U.S.C. §§ 112(a), 102(a)(1), and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system comprising: a light source that emits light pulses into a field of view; a light sensor array that captures light reflected from the field of view resulting from the light pulses; a light control subsystem that: controls an emission timing of the light source; and controls a capture timing of the light sensor array relative to the emission timing of the light source; and a depth measurement subsystem that generates depth measurements of at least some of the field of view based at least in part on output from the light sensor array; wherein operation of the light control subsystem is based at least in part on prior knowledge of the field of view, the prior knowledge of the field of view comprising prior depth measurements of at least some of the field of view taken from prior positions or orientations of the light source. 
Independent claim 17 recites a method comprising: emitting light pulses into a field of view according to an emission timing; capturing light reflected from a plurality of regions of interest of the field of view resulting from the light pulses according to a capture timing relative to the emission timing; and generating depth measurements of at least some of the field of view based at least in part on the captured light; wherein the capture timing for each of the plurality of regions of interest is based at least in part on prior knowledge of the field of view, the prior knowledge of the field of view comprising prior depth measurements of at least some of the field of view taken from prior positions or orientations of a light source that emitted the light pulses. 
Independent claim 19 recites a method comprising: emitting light pulses sequentially into selected regions of interest of a field of view according to an emission timing; capturing light reflected from the selected regions of interest of the field of view resulting from the light pulses according to a capture timing relative to the emission timing; and generating depth measurements of at least some of the field of view based at least in part on the captured light; wherein at least one of the selected regions of interest, the emission timing, or the capture timing are based at least in part on prior knowledge of the field of view, the prior knowledge of the field of view comprising prior depth measurements of at least some of the field of view taken from prior positions or orientations of a light source that emitted the light pulses. 
The claimed limitations 
as recited in combination in independent claim 1, in particular, “wherein operation of the light control subsystem is based at least in part on prior knowledge of the field of view, the prior knowledge of the field of view comprising prior depth measurements of at least some of the field of view taken from prior positions or orientations of the light source” 
as recited in combination in independent claim 17, in particular, “wherein the capture timing for each of the plurality of regions of interest is based at least in part on prior knowledge of the field of view, the prior knowledge of the field of view comprising prior depth measurements of at least some of the field of view taken from prior positions or orientations of a light source that emitted the light pulses” 
and 
as recited in combination in independent claim 19, in particular, “wherein at least one of the selected regions of interest, the emission timing, or the capture timing are based at least in part on prior knowledge of the field of view, the prior knowledge of the field of view comprising prior depth measurements of at least some of the field of view taken from prior positions or orientations of a light source that emitted the light pulses” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Kloza (US 2007/0024841), teaches a system comprising: a light source that emits light pulses into a field of view; a light sensor array that captures light reflected from the field of view resulting from the light pulses; a light control subsystem that: controls an emission timing of the light source; and controls a capture timing of the light sensor array relative to the emission timing of the light source; and a depth measurement subsystem that generates depth measurements of at least some of the field of view based at least in part on output from the light sensor array; wherein operation of the light control subsystem is based at least in part on prior knowledge of the field of view. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular, “wherein operation of the light control subsystem is based at least in part on prior knowledge of the field of view, the prior knowledge of the field of view comprising prior depth measurements of at least some of the field of view taken from prior positions or orientations of the light source” 
as recited in combination in independent claim 17, in particular, “wherein the capture timing for each of the plurality of regions of interest is based at least in part on prior knowledge of the field of view, the prior knowledge of the field of view comprising prior depth measurements of at least some of the field of view taken from prior positions or orientations of a light source that emitted the light pulses” 
and 
as recited in combination in independent claim 19, in particular, “wherein at least one of the selected regions of interest, the emission timing, or the capture timing are based at least in part on prior knowledge of the field of view, the prior knowledge of the field of view comprising prior depth measurements of at least some of the field of view taken from prior positions or orientations of a light source that emitted the light pulses”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645